Exhibit 10.2

 



PROMISSORY NOTE

 

$2,115,000  DATE: January 31, 2020

 

FOR VALUE RECEIVED, the undersigned, Predictive Oncology Inc., a Delaware
corporation ("Borrower"), HEREBY PROMISES TO PAY to Carl Schwartz ("Payee"), in
lawful money of the United States of America in immediately available funds, the
principal sum of Two million one hundred fifteen thousand and 0/100 Dollars
($2,115,000), together with interest at a rate equal to the sum of Twelve
percent (12.0%) per annum, in accordance with the terms of this Promissory Note
("Note").

 

The principal sum of the Note together with any accrued and unpaid interest
shall be due and payable in full on September 30, 2020.

 

The undersigned shall have the right to prepay this Note, in whole or in part,
without premium or penalty, The to prepay or in part, without premium or
penalty, at any time. Any prepayment shall include interest accrued to the date
of such prepayment.

 

All payments hereunder shall be paid to Payee at 2915 Commers Drive, Suite 900,
Eagan, Minnesota 55121 or at such other place or places as Payee may from time
to time designate in writing.

 

At the election of Payee or the legal holder hereof and without notice, the
indebtedness remaining unpaid hereon shall become at once due and payable at the
place of payment aforesaid in case of default ("Default") as follows: (i) in the
payment, when due and payable (after giving effect to the express subordination
provisions hereof), of any installment hereunder, or any portion thereof, in
accordance with the terms hereof, or (ii) any insolvency, filing of a petition
in bankruptcy, or assignment for the benefit of creditors of Borrower. In the
event of a Default, Payee or the legal holder hereof shall be entitled to (a)
interest on all overdue payments at eighteen percent (18%) per annum (or the
maximum permitted by law, whichever is higher) and (b) reasonable costs of
collection, including reasonable attorneys ' fees.

 

All remedies afforded by law shall be cumulative, and all shall be available to
Payee at all times until this Note has been paid and performed in full. No delay
or omission of Payee to exercise any right or power under this Note shall impair
such right or power to be construed to be a waiver of any Default or
acquiescence therein, and any single or partial exercise of any such right or
power shall not preclude any other or further exercise thereof or the exercise
of any other right or power, and no waiver whatsoever shall be valid unless in
writing signed by Payee and then only to the extent in such writing specifically
set forth.

 

The terms and provisions of this Note shall be binding upon Borrower and its
successors, assigns and transferees but any such assignment or transfer shall
not relieve Borrower of its obligations hereunder.

 

Borrower hereby waives presentment, demand, notice of nonpayment and protest and
all other demands or notices in connection with the acceptance, performance or
enforcement of this Note.

 

The invalidity or unenforceability of any of the provisions hereof shall not
affect the validity or enforceability of the remainder hereof. This Note shall
be construed and enforced in accordance with the laws of the State of Minnesota.

 

[signature page follows]

 



 A-2 

 

IN WITNESS WHEREOF, Borrower has duly executed this Note on the date first above
written.

 

 

 

  PREDICTIVE ONCOLOGY, INC.,   a Delaware corporation       By: /s/ Bob Myers  
Bob Myers   Its: Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 



